440 F.2d 991
M. L. JOHNSTON, Appellant,v.LHP CORPORATION, a corporation, Appellee.
No. 15370.
United States Court of Appeals, Fourth Circuit.
Argued May 4, 1971.Decided May 13, 1971.

Paul B. Guthery, Jr., Charlotte, N.C.  (Bradley, DeLaney & Millette, Charlotte, N.C., on the brief), for appellant.
Edgar Love, III, Charlotte, N.C.  (Kennedy, Covington, Lobdell & Hickman, Charlotte, N.C., on the brief), for appellee.
Before BRYAN, BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
Averring that his contract with LHP Corporation to represent it as a sales agent had been unjustifiably terminated, M. L. Johnston sues for damages said to have been suffered in consequence.  The District Court dismissed on the defendant's motion for summary judgment.


2
Our reading of the record and consideration of the arguments, on brief and orally, disclose no error in the dismissal.  The judgment of the District Court will be affirmed.


3
Affirmed.